     Case 1:21-mj-00489-RMM Document 15 Filed 08/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                         :

               v.                                : Criminal No. 21-MJ-489(RMM)

JOSHUA DILLON HAYNES                             :

                     Defendant                   :


                      MOTION TO REVOKE BOND

       Comes Now defendant, JOSHUA DILLON HAYNES, by and through

counsel who that this Honorable Court revoke the bond in this case. As grounds,

defendant submits the following information:

       1. The defendant is before this Court charged with alleged offenses

stemming from the January 6, 2021 incident at the U.S. Capitol.

       2. When presented before this Court he was released on bond with the

specific condition oh house arrest. He was subsequently arrested in Allegheny

County, Virginia and charges with domestic violence charges. He is being held

without bond. The government filed a motion to revoke his bond which the court

deemed moot because the court issued a warrant for his arrest based on the

Pretrial Services report.

       3. Counsel requests that in addition to the arrest warrant issued, that the

Court revoke his bond so that in the event of conviction, he will receive credit for

time served.
    Case 1:21-mj-00489-RMM Document 15 Filed 08/13/21 Page 2 of 2




      WHEREFORE, the foregoing premised considered, defendant requests

that this motion be granted.


                                    Respectfully submitted,


                                    ____________/______________
                                    Thomas Abbenante #227934
                                    888 17th Street NW Suite 1200
                                    Washington, DC 20006
                                    202-223-6539
                                    tabbenante@aol.com
